DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites in relevant part “…said backing member being sufficiently rigid to keep said burnishing members is (should be in) their respective positions when urged against a workpiece…” The word is should be replaced with the word in.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: backing member in claims 12-15.

Applicant’s disclosure as originally filed recites a plurality of structural limitations that can provide the function of a backing member such as fabric backing; resin; foam; screen mesh and woven fiberglass fabric (see applicant’s disclosure as originally filed paragraphs [00100] through [00121]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorovich (US 7,115,172 B1) in view of Hahn (DE 10 2016 005 047.0), as provided by (US 2019/0054591 A1) as an English language equivalent, and evidenced by Trerice (US 2,282,550).

Claim 12:
Teodorovich discloses a method of smoothing asperities in the surface of a workpiece (burnishing) of given hardness (abstract), comprising;
affixing a plurality of smooth-surfaced burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) to a backing member (180 or 190), said backing member (180 or 190) being sufficiently rigid to keep said burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) in their respective positions when urged against a workpiece (figs. 1-5, col. 5, lines 21-27 and lines 39-46; and col. 7, lines 13-20);
urging the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) against the surface of the workpiece with a force sufficient to deform asperities in the surface of the workpiece (claim 1, col. 8, lines 22-25); and
moving (oscillating motion) the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) with respect to the surface of the workpiece while urging the plurality of burnishing members (150, 152, 154, 156, 156, 160, 164 or 186, 188) thereagainst (col. 4, lines 24-31);
whereby asperities in the surface of the workpiece are smoothed (glossy finish) by plastic deformation without removal of material therefrom (burnishing) (col. 4, lines 24-31).
Teodorovich fails to disclose the material of said burnishing members being harder than the material of the workpiece.  Instead, Teodorovich discloses a burnishing process.  Hahn discloses a method of burnishing a workpiece (para [0003]) comprising moving a burnishing tool with respect to a workpiece while urging (contacting under pressure) the burnishing member against the surface of the workpiece to thereby smooth asperities in the surface of the workpiece by plastic deformation without removal of material therefrom (page 1, para [0003]); wherein the material of said burnishing members being harder than the material of the workpiece (page 1, para [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the burnishing members of Teodorovich from material that is harder than the workpiece of Teodorovich as taught by Hahn since it was well-known and understood that burnishing tools are hardened so as to be considerably harder than the material upon which they are to operate, as evidenced by (Trerice, page 2, col. 2, lines 29-32). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because all prior art references are drawn to methods of burnishing workpieces.

Claim 14:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein the material of said plurality of smooth-surfaced burnishing members (Teodorovich, 150, 152, 154, 156, 156, 160, 164 or 186, 188) is metal (Teodorovich, figs. 1-5, col. 5, lines 21-29).

Claim 15:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein the material of said backing member (Teodorovich, 180 or 190) is metal (Teodorovich, figs. 1-5, col. 5, lines 21-29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teodorovich in view of Hahn and Trerice as applied to claim 12 above, and further in view of Dobbs (US 2005/0158227 A1).

Claim 13:
Teodorovich in view of Hahn and Trerice renders obvious the method of claim 12, wherein said plurality of smooth-surface burnishing members (Teodorovich, 150, (Teodorovich, figs. 1-5, col. 5, lines 21-27 and col. 7, lines 13-20).
Teodorovich in view of Hahn and Trerice fails to disclose the plurality of smooth-surfaced burnishing members are semi-spherical in shape.  Instead, Teodorovich in view of Hahn and Trerice teaches cylindrical burnishing members.  Dobbs discloses small grinding media used for polishing, burnishing and deburring (page 2, para [0013]) wherein the small grinding media is semi-spherical in shape (page 1, para [0010]).  Dobbs further discloses the small grinding media for workpiece burnishing may vary greatly in shape, including spherical, semi-spherical, oblate spherical, cylindrical, diagonal, rods, other shapes as well as irregular natural shapes such as grains and sand (page 1, para [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the semi-spherical shaped burnishing members of Dobbs for the cylindrical shaped burnishing members of Teodorovich in view of Hahn and Trerice since it was known that semi-spherical shaped members and cylindrical shaped members are analogues for burnishing members for burnishing workpieces (Dobbs, page 1, para [0010]).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because all prior art references are drawn to burnishing workpieces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Budet et al. (US 5,329,684) discloses a method of burnishing. Miyauchi et al. (US 2012/0160005 A1) discloses a burnishing tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726